DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is in response to Applicant’s amendment filed 1/25/2022.
Claims 27, 29-30, 33, and 47 are amended.
Claims 1-26, 34, 46 are cancelled.
Claims 48-50 are newly added. 
Claims 27-33, 35-45, 47-50 are pending.

Response to Arguments
Applicant’s arguments with respect to amended claim 27 filed 1/25/2022 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 29 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 29 and 48, the claim limitation “the gasket forms an air-tight seal around a circumference of an interior wall of the device body” lacks written description. Specifically, the interior wall of the device does not have a circular cross-section, which is required by the limitation “circumference.” The instant specification makes no mention that the device body 20 is circular or cylindrical. Rather, the instant specification describes the device body as a rectangular prism (see Fig. 5-6C). The Examiner suggests changing the limitation “circumference” to “perimeter” to overcome the rejection.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 27-28, 30-31, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pan (US 2010/0242974).
Regarding claim 27, Pan discloses an electronic cigarette (abstract; “vaporizer device”) comprising:
an inhaler tube (10; Fig. 5; “device body”) comprising a cartridge receptacle (see annotated Fig. 5; see also Fig. 7) configured to receive an atomizer tube (263; see Fig. 3 and 7; “cartridge”) including:
a liquid container (261; “fluid storage compartment”), the inside of which is filled with a liquid-storing media (264) filled with a liquid (para. 29; “vaporizable material”);
	an electric heating wire (265; “a heater configured to heat the vaporizable material”); and
an air-puffing hole at the center of one end of the atomizer tube and placed atop the atomizer tube (para. 29), in the form of a cigarette cap with a small hole for airflow (para. 10; “mouthpiece”);
	an electric airflow sensor (6; “pressure sensor”);
	a seal piece (25; para. 33; “gasket”) disposed to form a seal around the pressure sensor (see Fig. 5) separating (i.e. partitioning) the air puffing hole at the center of the atomizer tube (para. 29; “first air path”) from a cigarette cap (13) with small holes for air inflow (para. 33; “second air path”), wherein the sensor detects an airflow when a user puffs on the air-puffing hole (para. 12; the top of the pressure sensor is “a first side of the pressure sensor is exposed to the first air path”) and then heats up electric wire to convert a liquid into a vapor which is finally drawn to the mouth of the user (para. 12; “the first air path is in fluid communication with the heater”), and wherein the cap (13) has small holes for air (para. 33; “open to ambient pressure”), wherein the gasket is positioned at and at least partially defines a bottom surface of the cartridge receptacle (see Fig. 5); and
	a CPU processor (14; “microcontroller”) which connects to the airflow sensor (para. 34; “in communication with the pressure sensor”). 
	The Examiner notes that the first airflow path (i.e. from the airflow sensor 6 to the air puffing hole) appears to be in fluid communication with the second airflow path (i.e. from the cigarette cap 13 to the airflow sensor 6) through holes present in the electronic connector 17 and the sensor supporter 61 (see Fig. 5). This is supported further supported by Pan’s disclosure of no other air inlets. However, claim 27 does not require the first air path to be fluidically isolated or sealed from the second air path. Claim 27 merely requires the “gasket…form a seal around the pressure sensor” and “the seal separating the first air path from the second air path.” 

    PNG
    media_image1.png
    812
    554
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    845
    672
    media_image2.png
    Greyscale

Regarding claim 28, Pan discloses a second side (see Fig. 5; the bottom side of sensor 6) is exposed to the second airflow path (i.e. from the cap 13 to the airflow sensor 6; see reasoning above with respect to claim 27).
Regarding claim 30, Pan discloses the seal piece (25) forms a channel with the interior surface of the vaporizer device (see Fig. 5; the space occupied by the electric connector 17), wherein holes in the electric connector (17) exposes the top side of the pressure sensor (6) to the first airflow path (i.e. from the airflow sensor 6 to the air puffing hole).
Regarding claim 31, Pan further discloses a first electric connector (17; “device heater contact”) connected to a second electric connector (21; “cartridge heater contact”), an electric power source (5) supplying electric current to the electronic atomizer (para. 25), and an integrated circuit board (with the CPU processor (14; para. 33), the electric power source (5) connects to the circuit board (14; para. 34; “electrically connected”).
Regarding the claim limitation “contacts,” one of ordinary skill in the art would appreciate that the first electric connector 17 includes two contacts (see also Fig. 1, showing two line between the first electrical connector and the second electrical connector). This is necessary in order for the electricity to flow between the first and second connectors. 
Regarding claim 33, Pan discloses the first electric connector (17) is located at the bottom surface of the cartridge receptacle (see Fig. 5). 
Regarding the claim limitation “contacts,” one of ordinary skill in the art would appreciate that the first electric connector 17 includes two contacts (see also Fig. 1, showing two line between the first electrical connector and the second electrical connector). This is necessary in order for the electricity to flow between the first and second connectors. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 29, 32, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 27 and 31 above, and further in view of Gavrielov et al. (US 2017/0042227).
Regarding claim 29, Pan discloses the vaporizer device as discussed above with respect to claim 27. 
However, Pan is silent as to the gasket forms an air-tight seal around a circumference of an interior wall of the device body to form the seal separating the first air path from the second air path. The Examiner notes that Pan’s seal piece 25 forms a seal around the circumference of an interior wall of the device body, but air flows through the seal piece 25 and is therefore not air-tight. 
Gavrielov teaches a power supply section for an e-vaping device (abstract) comprising: a puff sensor holder (35; “gasket”) and a puff sensor (40) held in the power source section (75; para. 34), wherein the puff sensor is configured to sense a pressure drop (para. 35), and the combination of the puff sensor holder and the puff sensor form a seal configured to hermetically isolate (“an air-tight seal”) the power source portion (70) from the sensing portion (68) such that when airflow is created air flows via air vents (55) to create a pressure drop at the puff sensor so that little or no airflow enters the power source portion (para. 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal piece and airflow sensor of Pan to form a hermetic seal as in Gavrielov in order to prevent outgassing from the power source (Gavrielov; para. 36) thereby preventing potentially harmful gasses being released from the battery cell from being inhaled (Gavrielov; see para. 3). Moreover, one of ordinary skill in the art would be motivated to add vents downstream of the modified seal piece in order to create an inhalable airflow that is sensed by the sensor (Gavrielov; para. 36). 
Regarding claim 32, modified Pan discloses the puff sensor and puff sensor holder form a hermetically isolated seal (Gavrielov; para. 36).
However, modified Pan is silent as to the printed circuit board is sealed from the first air path. Specifically, modified Pan discloses the integrated circuit board with a CPU processor 14 is located downstream of the airflow sensor 6.
Regarding claim 47, modified Pan is silent as to an air inlet passage is formed between an internal surface of the cartridge receptacle of the device body and an exterior surface of the cartridge by assembly of the cartridge into the cartridge receptacle of the device body, the air inlet passage forming an airflow restriction between an air inlet and the pressure sensor. 
Gavrielov further teaches that the air vent (55) is located in a male connector (50a; para. 29), but further discloses that the connector may be a female connector instead (para. 29; “cartridge receptacle”). 
	One of ordinary skill in the art would appreciate that the connector 50a being a female connector would require the connector 50b of the cartridge to be a male connector such that the male connector 50b is inserted into the female connector 50a. Therefore, Gavrielov teaches a configuration where “an air inlet passage is formed between an internal surface of the cartridge receptacle of the device body of the device body and an exterior surface of the cartridge.” Furthermore, one of ordinary skill in the art would appreciate that the shape and size of the formed air inlet passage necessarily affects the air flow according Bernoulli’s equation. Therefore, the formed air inlet passage is considered “an air flow restriction between the air inlet and the pressure sensor.” 
It would have been obvious to one of ordinary skill in the art would be motivated vents as in Gavrielov to the cartridge receptacle of modified Pan because of the modified seal piece in order to create an inhalable airflow that is sensed by the sensor (Gavrielov; para. 36) while preventing potentially harmful gasses being released from the battery cell from being inhaled (Gavrielov; see para. 3).

Claims 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 27 above, and further in view of Powers et al. (US 2015/0068523; of record).
Regarding claim 35, Pan discloses the vaporizer device as discussed above with respect to claim 27. 
However, Pan is silent as to the pressure sensor comprises a diaphragm, a static plate on a first side of the diaphragm, a circuit on a second side of the diaphragm opposite to the first side of the diaphragm. 
Powers discloses an electronic inhalation device (Fig. 3; paragraph 6) comprising:
a distal end portion (104) and a proximal end portion (102) that is removable by a threaded connection, bayonet connection, or snap-on connection (Paragraph 39; interpreted as a cartridge receptacle; see below), wherein the proximal end portion comprises a container (121) containing a vaporizable liquid (Paragraph 37; equivalent to a vaporizable material), a heating element (117) for vaporizing the liquid (Paragraph 37-38), and wherein a user draws air from the proximal end portion (Paragraph 36; interpreted as a mouthpiece);
a pressure sensitive device (10; see Fig. 1-3; equivalent to a pressure sensor) including a first conductive membrane (14; equivalent to a diaphragm), a perforated membrane on a first side of the first conductive membrane (16; see Fig. 2; equivalent to a static plate), and PCB on a second side of the first conductive member (108; see Fig. 3), wherein the conductive membrane is located adjacent to region (32) an the membrane (14) deforms in the direction of the pressure drop;
detents (28) including an o-ring seal or gasket seal (Paragraph 31; equivalent to a gasket) around the pressure sensitive device (see Fig. 1-2) separating chamber (12) which includes a fluid inlet to maintain an ambient pressure (paragraph 30; equivalent to a second air path open to ambient pressure) and region (32) wherein air is replenished through openings (24) when air is drawn through openings (22) (Paragraph 33; equivalent to a first air path), wherein a side of the pressure sensitive device is exposed to the first air path (see Fig. 1-2; the right side is exposed to the first air path) and in fluid communication with the heating element (see arrow A in Fig. 3);
and a microcontroller (112) to measure pressure differential (Paragraph 38; equivalent to a microcontroller in communication with the pressure sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Pan’s airflow sensor for the pressure sensitive device of Powers in order to obtain the predictable result of measuring pressure with the benefit of reducing the cost of manufacture and lowering the power dissipation of the device (Powers; Paragraphs 4, 53). 
Regarding claim 36, modified Pan discloses the perforated membrane includes a plurality of holes (Powers; 228; see Fig. 7C) and the electronic circuit board (306) including an aperture (307; see Fig. 6A) allowing a pressure drop to be transmitted to the membrane (Powers; Paragraph 33).
However, modified Pan is silent as to the circuit on the second side comprises multiple holes. 
It would have been obvious to said skilled artisan to have added multiple apertures in the circuit board because such a modification involves a mere duplication of parts. “[T]he mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” See MPEP 2144.04(VI)(B).
Regarding claim 37, modified Pan discloses wherein a pressure drop in the region (Powers; 32; see arrow A; equivalent to a negative gauge pressure) deforms the membrane (Powers; 14) in the direction of the pressure drop (Powers; Paragraph 34) such that contact between the membrane (Powers; 14) and perforated membrane (Powers; 16) create a closed switch to provide an electrical connection and adjusts a capacitance (Powers; Paragraph 36). 
Regarding claim 38, Regarding the claim limitation “the diaphragm is between the static plate and the first air path,” it would have been obvious to said skilled artisan to have reversed the pressure sensitive device of modified Pan such that the first conductive membrane (see Powers; 14) is adjacent to the region (see Powers; 32) because the modification involves the mere reversal of the pressure sensitive device which is held to be an obvious modification. See MPEP 2144.04(VI)(A).
Regarding the claim limitation “a negative gauge pressure in the first air path from a draw pulls the diaphragm away from the static plate to decrease a capacitance of the pressure sensor,” since modified Pan discloses that the first conductive membrane (Powers; 14) deforms towards the direction of the pressure drop, the first conductive membrane would be pulled away from the perforated membrane (Powers; 16), thereby changing the capacitance (Powers; Paragraph 34, 36).

Claims 39-40, 42, 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Pan as applied to claims 27 above, and further in view of Lord et al. (US 2016/0242466; of record).
Regarding claim 39-40, 42, and 45, Pan discloses the electronic smoking article as discussed above with respect to claim 27. 
However, Pan does not explicitly teach a microcontroller configured to determine a baseline based on filtering instantaneous pressure sensor readings; holding the baseline at a prior value of the baseline while the instantaneous pressure sensor readings are above the baseline by a first offset value or below the baseline by a second offset value; compare the instantaneous pressure sensor readings to the baseline and activate the heater to generate vapor from the vaporizable material when the instantaneous pressure readings are below or above the baseline by more than a third offset value indicating suction is being applied to the mouthpiece; wherein the third offset value is the same as the second offset value, wherein the third offset value is the same as the second offset value, wherein the first offset value is zero, or wherein second offset value is zero.
Lord teaches an electronic vapor system (abstract) comprising a microcontroller (55) and pressure sensor (62) (see Fig. 2), wherein the microcontroller is configured to detect pressure (510; see Fig. 5) from the pressure sensor multiple times per second and removing or reducing pressure variation caused by fluctuations in temperature (Paragraph 58; equivalent to filtering instantaneous pressure sensor readings) and saving the reading as an ambient pressure value (515; equivalent to a baseline), then starting a timer T1 (520) which expires after a predetermined time period (535); if the timer has not expired and the microcontroller detects a newly detected pressure reading (540; equivalent to holding the baseline at a prior value) and compares the newly detected pressure reading with ambient pressure (545; equivalent to comparing the instantaneous pressure sensor reading indicating a third offset value to the baseline) such that if the pressure reading is below the stored value in the ambient by more than a first predefined amount (TH1; equivalent to a below the baseline by a second offset value), this triggers the start of inhalation (550) which supplies powers to the vaporizer to vaporize nicotine (Paragraph 61), the microcontroller continues to detect pressure (575) until the pressure sensor reading returns within a second predefined amount (TH2; equivalent to a first offset value) thereby stopping inhalation (585) (see Paragraph 58-63). Furthermore, Lord teaches that the threshold for detecting pressure the start of inhalation can be raised somewhat (corresponding to a greater pressure drop from ambient) (Paragraph 63) or having a lower threshold for detecting end of inhalation (a smaller pressure drop from ambient) (Paragraph 63).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the known method of Lord to the known device of Pan in order to achieve the predictable result of supplying power to vaporize nicotine (Lord; Paragraph 61) with the benefit of having two separate thresholds for determining the start and end of inhalation thereby providing greater flexibility and reliability than having just a single threshold for determining whether or not inhalation is currently in progress (Lord; Paragraph 63). 
Regarding claim 44, modified Pan discloses the CPU updates the ambient pressure value on a regular basis corresponding to the predetermined time period of the timer (Lord; Paragraph 59). 

Claim 41 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Lord et. as applied to claim 39 above, and further in view of Powers et al. (US 2015/0068523; of record).
Regarding claim 41, modified Pan discloses the electronic inhalation device as discussed above with respect to claim 39.
However, modified Pan is silent as to the pressure sensor comprises at least one of a capacitive membrane and a MEMS pressure sensor.
Powers discloses an electronic inhalation device (Fig. 3; paragraph 6) comprising:
a distal end portion (104) and a proximal end portion (102) that is removable by a threaded connection, bayonet connection, or snap-on connection (Paragraph 39; interpreted as a cartridge receptacle; see below), wherein the proximal end portion comprises a container (121) containing a vaporizable liquid (Paragraph 37; equivalent to a vaporizable material), a heating element (117) for vaporizing the liquid (Paragraph 37-38), and wherein a user draws air from the proximal end portion (Paragraph 36; interpreted as a mouthpiece);
a pressure sensitive device (10; see Fig. 1-3; equivalent to a pressure sensor) including a first conductive membrane (14; equivalent to a diaphragm), which deflects or distorts to cause an electrical change such as a capacitive change between two surfaces such that capacitance may be monitored to determine a threshold distance between the membranes (paragraph 22, 34);
detents (28) including an o-ring seal or gasket seal (Paragraph 31; equivalent to a gasket) around the pressure sensitive device (see Fig. 1-2) separating chamber (12) which includes a fluid inlet to maintain an ambient pressure (paragraph 30; equivalent to a second air path open to ambient pressure) and region (32) wherein air is replenished through openings (24) when air is drawn through openings (22) (Paragraph 33; equivalent to a first air path), wherein a side of the pressure sensitive device is exposed to the first air path (see Fig. 1-2; the right side is exposed to the first air path) and in fluid communication with the heating element (see arrow A in Fig. 3);
and a microcontroller (112) to measure pressure differential (Paragraph 38; equivalent to a microcontroller in communication with the pressure sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Pan’s airflow sensor for the pressure sensitive device of Powers in order to obtain the predictable result of measuring pressure with the benefit of reducing the cost of manufacture and lowering the power dissipation of the device (Powers; Paragraphs 4, 53). 

Claim 43 is rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Lord et. as applied to claim 39 above, and further in view of Alarcon et al. (US 2016/0366939; of record).
Regarding claim 43, modified Pan discloses the electronic inhalation device as discussed above with respect to claim 39.
However, modified Pan is silent as to determining the baseline based on filtering the instantaneous pressure sensor readings by low pass filtering.
Alarcon teaches an eCig (Paragraph 15) including a mass flow sensor (Paragraph 27) wherein the mass flow sensor signals may use filters to eliminate noise before or after signal amplification thereby reducing sensitivity to unwanted environmental noises or pressure; filtering can be accomplished using a low pass (Paragraph 32). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used a low pass filtering as in Alarcon in the device of modified Pan in order to reduce sensitivity to unwanted environmental noises or pressure changes (Paragraph 32). 

Claims 48 is rejected under 35 U.S.C. 103 as being unpatentable over Pan (US 2010/0242974) in view of Gavrielov et al. (US 2017/0042227).
Regarding claim 48, Pan discloses an electronic cigarette (abstract; “vaporizer device”) comprising:
an inhaler tube (10; Fig. 5; “device body”) comprising a cartridge receptacle (see annotated Fig. 5; see also Fig. 7) configured to receive an atomizer tube (263; see Fig. 3 and 7; “cartridge”) including:
a liquid container (261; “fluid storage compartment”), the inside of which is filled with a liquid-storing media (264) filled with a liquid (para. 29; “vaporizable material”);
	an electric heating wire (265; “a heater configured to heat the vaporizable material”); and
an air-puffing hole at the center of one end of the atomizer tube and placed atop the atomizer tube (para. 29), in the form of a cigarette cap with a small hole for airflow (para. 10; “mouthpiece”);
	an electric airflow sensor (6; “pressure sensor”);
	a seal piece (25; para. 33; “gasket”) disposed to form a seal around the pressure sensor (see Fig. 5) separating (i.e. partitioning) the air puffing hole at the center of the atomizer tube (para. 29; “first air path”) from a cigarette cap (13) with small holes for air inflow (para. 33; “second air path”), wherein the sensor detects an airflow when a user puffs on the air-puffing hole (para. 12; the top of the pressure sensor is “a first side of the pressure sensor is exposed to the first air path”) and then heats up electric wire to convert a liquid into a vapor which is finally drawn to the mouth of the user (para. 12; “the first air path is in fluid communication with the heater”), and wherein the cap (13) has small holes for air (para. 33; “open to ambient pressure”), wherein the gasket is positioned at and at least partially defines a bottom surface of the cartridge receptacle (see Fig. 5); and
	a CPU processor (14; “microcontroller”) which connects to the airflow sensor (para. 34; “in communication with the pressure sensor”). 
	The Examiner notes that the first airflow path (i.e. from the airflow sensor 6 to the air puffing hole) appears to be in fluid communication with the second airflow path (i.e. from the cigarette cap 13 to the airflow sensor 6) through holes present in the electronic connector 17 and the sensor supporter 61 (see Fig. 5). This is supported further supported by Pan’s disclosure of no other air inlets. 
However, Pan is silent as to the gasket forms an air-tight seal around a circumference of an interior wall of the device body to form the seal separating the first air path from the second air path. The Examiner notes that Pan’s seal piece 25 forms a seal around the circumference of an interior wall of the device body, but air flows through the seal piece 25 and is therefore not air-tight. 
Gavrielov teaches a power supply section for an e-vaping device (abstract) comprising: a puff sensor holder (35; “gasket”) and a puff sensor (40) held in the power source section (75; para. 34), wherein the puff sensor is configured to sense a pressure drop (para. 35), and the combination of the puff sensor holder and the puff sensor form a seal configured to hermetically isolate (“an air-tight seal”) the power source portion (70) from the sensing portion (68) such that when airflow is created air flows via air vents (55) to create a pressure drop at the puff sensor so that little or no airflow enters the power source portion (para. 36). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the seal piece and airflow sensor of Pan to form a hermetic seal as in Gavrielov in order to prevent outgassing from the power source (Gavrielov; para. 36) thereby preventing potentially harmful gasses being released from the battery cell from being inhaled (Gavrielov; see para. 3). Moreover, one of ordinary skill in the art would be motivated to add vents downstream of the modified seal piece in order to create an inhalable airflow that is sensed by the sensor (Gavrielov; para. 36). 

Claims 49-50 are rejected under 35 U.S.C. 103 as being unpatentable over Pan in view of Gavrielov et al. as applied to claim 48 above, and further in view of Powers et al. (US 2015/0068523).
Regarding claim 49-50, modified Pan discloses the vaporizer device as discussed above with respect to claim 48. 
However, modified Pan is silent as to the pressure sensor comprises at least one of a capacitive membrane and a MEMS pressure sensor.
Powers discloses an electronic inhalation device (Fig. 3; paragraph 6) comprising:
a distal end portion (104) and a proximal end portion (102) that is removable by a threaded connection, bayonet connection, or snap-on connection (Paragraph 39; interpreted as a cartridge receptacle; see below), wherein the proximal end portion comprises a container (121) containing a vaporizable liquid (Paragraph 37; equivalent to a vaporizable material), a heating element (117) for vaporizing the liquid (Paragraph 37-38), and wherein a user draws air from the proximal end portion (Paragraph 36; interpreted as a mouthpiece);
a pressure sensitive device (10; see Fig. 1-3; equivalent to a pressure sensor) including a first conductive membrane (14; equivalent to a diaphragm), which deflects or distorts to cause an electrical change such as a capacitive change between two surfaces such that capacitance may be monitored to determine a threshold distance between the membranes (paragraph 22, 34; interpreted as both “a capacitive membrane sensor” and “a MEMS sensor”);
detents (28) including an o-ring seal or gasket seal (Paragraph 31; equivalent to a gasket) around the pressure sensitive device (see Fig. 1-2) separating chamber (12) which includes a fluid inlet to maintain an ambient pressure (paragraph 30; equivalent to a second air path open to ambient pressure) and region (32) wherein air is replenished through openings (24) when air is drawn through openings (22) (Paragraph 33; equivalent to a first air path), wherein a side of the pressure sensitive device is exposed to the first air path (see Fig. 1-2; the right side is exposed to the first air path) and in fluid communication with the heating element (see arrow A in Fig. 3);
and a microcontroller (112) to measure pressure differential (Paragraph 38; equivalent to a microcontroller in communication with the pressure sensor).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted Pan’s airflow sensor for the pressure sensitive device of Powers in order to obtain the predictable result of measuring pressure with the benefit of reducing the cost of manufacture and lowering the power dissipation of the device (Powers; Paragraphs 4, 53). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712